MEYER, Justice
(dissenting).
I respectfully dissent. I believe the fact that Bonga made an irrational decision to take his own life combined with the other circumstances of the case gave the trial court reason to doubt whether Bonga was competent when he fired his attorney, confessed to the killing, and then pleaded guilty to the highest charge without seeking any concessions from the State.
As I discussed in my concurrence in Bonga v. State (Bonga I), 765 N.W.2d 639 (Minn.2009), the district court has a legal duty to ensure that a defendant is competent to stand trial. Id. at 643 (Meyer, J., concurring) (citing State v. Bauer, 310 Minn. 103, 114, 245 N.W.2d 848, 854-55 (1976)); see also Minn. R.Crim. P. 20.01, subd. 1. A defendant is incompetent and cannot plead guilty if the defendant “(1) lacks sufficient ability to consult with a reasonable degree of rational understanding with defense counsel; or (2) is mentally ill or mentally deficient so as to be incapable of understanding the proceedings or participating in the defense.” Minn. R.Crim. P. 20.01, subd. 1 (2009) (amended Jan. 1, 2010).
If a district court has reason to doubt a defendant’s competency, the court is required to suspend the criminal proceedings and appoint an examiner to examine and report back to the court on the defendant’s mental condition. Minn. R.Crim. P. 20.01, subd. 2. Reason to doubt is not a high standard. In determining whether doubt exists as to a defendant’s competency, a court must base its decision on the surrounding circumstances of the case, including the defendant’s irrational behavior, his demeanor during court proceedings, and prior medical opinions on competency. State v. Camacho, 561 N.W.2d 160, 172 (Minn.1997) (citing Drope v. Missouri, 420 U.S. 162, 180, 95 S.Ct. 896, 43 L.Ed.2d 103 (1975)). However, due to the “wide range of manifestations and subtle nuances” that would indicate incompetence, the court must look to more than just the defendant’s behavior during court proceedings when the defendant has a history of irrational behavior. Drope, 420 U.S. at 180, 95 S.Ct. 896.
*722Here, the record plainly demonstrated that Bonga’s self-destructive spiral into depression should have given the court reason to doubt his ability to make a rational choice and his mental competence. Bon-ga’s medical records indicate that, for two months prior to his suicide attempt, he suffered from stress, sleeplessness, and “extreme depression,” for which he was prescribed daily doses of the antidepressant Trazodone. Bonga’s depression led him to despair, resulting in him discharging his counsel because he knew “what’s going to happen in the end anyway” — he was going to “crash and burn” with or without an attorney. Further, his despair had apparently built up and finally drove him to take his own life — he made a full confession to the police about the murder and then promptly returned to his cell to commit suicide. Fortunately, the guards discovered him before he died and Bonga was taken to a hospital, where he was treated and released.
Less than twelve hours after he attempted suicide, Bonga appeared in court to plead guilty to first-degree murder. The record indicates he had not been given any anti-depressants that day. He had not slept much and had survived a serious attempt to end his life. During questioning about his competency to plead guilty, Bonga admitted to the court that he “ain’t been in the right mind for a long time” and that he “didn’t expect to be here [alive] today.” Bonga stated on two separate occasions that he had not intended to kill San Miguel, contradicting his desire to plead guilty to intentional murder. When he was asked if he was confessing because he was “really guilty” or because he was depressed and wanted “to get it over with,” Bonga stated it was “[a] little of both.” These statements prompted the court to determine that Bonga was “[ojbviously ... depressed.” I believe these statements also were a signal to the court that Bon-ga’s plea was irrationally made for the purpose of getting the whole thing “over with.” The circumstances indicate that Bonga likely would have pleaded guilty to any charge to have an end to the proceedings.
In fact, Bonga’s depression and desire to “get it over with” could have inspired his desire to plead guilty to premeditated first-degree murder when he stated that the killing had not been intentional — a person who rationally cared about his fate would likely have taken more interest in, and more than 14 minutes to discuss with standby counsel, the lesser-included offenses of second-degree murder and manslaughter. If Bonga did not intend to kill San Miguel, as he stated to the court a few times, then he should have pursued, as any rational person would, a plea bargain for a lesser-included offense with a less harsh sentence.
Bonga’s mental illness, his disregard for his life, the stress and lack of sleep prior to the guilty plea, and his statements at the plea hearing could be a manifestation of an irrational state of mind. As such, I believe the court had reason to doubt Bon-ga’s competency and ability to protect his own interests, and should have ordered an examination pursuant to Minn. R.Crim. P. 20.01, subd. 3. Consequently, I would grant Bonga’s motion to withdraw his guilty plea and order the case remanded for trial.